Title: From James Madison to Daniel Carroll, 24 July 1792
From: Madison, James
To: Carroll, Daniel


Letter not found. 24 July 1792. Acknowledged in Carroll to JM, 17 Aug. 1792. Indicates that support in Virginia for promoting the development of the federal district is “languishing.” Solicits Carroll’s opinion on politics in America in general and in Maryland in particular. Urges Carroll to run for legislative office. Declines Carroll’s invitation to spend some time with him in Maryland in October. Asks for information about the Potomac Company for Jedidiah Morse.
